DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De (US 2017/0147516).
Consider claim 1, De discloses a method comprising: receiving, at a block device interface, an instruction to write data, the instruction comprising a memory location of the data; 5copying the data to pinned memory; performing, by a vector processor, one or more invertible transforms on the data; and writing the data from the pinned memory to one or more storage devices asynchronously in response to a block device driver determining that the data must 10be moved from pinned memory to the one or more storage devices; wherein the pinned memory of the data corresponds to a location in pinned memory, the pinned memory being accessible by the vector processor and one or more other processors (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], a GPU is disclosed that can operate as a vector processor that uses a portion of GPU memory as a pinned memory buffer. Data that is operated on by the GPU is stored in the pinned memory and written back to storage. Data in a pinned memory buffer is tracked using command and status registers that use a write data flag to track whether data in the pinned memory buffer is write data or not (dirty/clean) that needs to be written back to NVM. The data being moved from pinned memory buffer to storage and back does not have to be done at the same time and therefore is asynchronous.).
Consider claim 3, De discloses the method of claim 1, wherein the pinned memory is configured as a write-back 20cache (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], Data in a pinned memory buffer is tracked using command and status registers that use a write data flag to track whether data in the pinned memory buffer is write data or not (dirty/clean) that needs to be written back to NVM.).
Consider claim 4, De discloses the method of claim 3, wherein writing the data from the pinned memory to one or more storage devices asynchronously comprises: determining that a part of the write-back cache associated with the data is dirty; 22Atty. Docket No.: NYRi 1 8/P1 3471 USO2 (4592-01301) writing the data to one or more storage devices; and marking the part of the write-back cache as clean (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], Data in a pinned memory buffer is tracked using command and status registers that use a write data flag to track whether data in the pinned memory buffer is write data or not (dirty/clean) that needs to be written back to NVM.).
Consider claim 5, De discloses the method of claim 3, wherein the write-back cache comprises a plurality of 5partitions, each partition being associated with a source ([0052]).
Consider claims 10 and 16, De discloses the method of claims 1 and 14, wherein the block device interface comprises a block device interface for a meta-device, the meta-device corresponding to the one or more storage devices (abstract, [0011], [0014], [0019], [0020], [0026], [0042], [0044], [0048]).
Consider claim 11, De discloses the method of claim 1, wherein receiving an instruction to write data comprises: receiving an instruction to modify data stored on the one or more storage devices; and reading the data stored on the one or more storage devices to the non-volatile 10write-back cache; and wherein writing the data to a non-volatile write-back cache comprises: modifying the data in the non-volatile write-back cache based on the instruction (abstract, [0011], [0014], [0019], [0020], [0026], [0042], [0044], [0048]).
Consider claims 12 and 17, De discloses the method of claims 1 and 14, further comprising: providing the block device interface instruction (Fog. 1-2, abstract, [0011], [0014], [0019], [0020], [0026], [0042], [0044], [0048]).
Consider claims 13 and 18, De discloses the method of claims 1 and 14, wherein performing, by a vector processor, one or more invertible transforms on the data comprises one or more of: 20encryption; encoding; compressing; deduplicating; or logging ([0019], [0020] and [0042]).
Consider claim 14, De discloses a method comprising: receiving, by a block device driver, an instruction to read data from one or more storage devices; writing the data from one or more storage devices to a memory location; and 5performing, by a vector processor, one or more invertible transforms on the data at the memory location; wherein the memory location of the data corresponds to a location in pinned memory, the pinned memory being accessible by the vector processor and one or more other processors; and 10wherein the block device driver is capable of running on the vector processor or one or more other processors (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], a GPU is disclosed that can operate as a vector processor that uses a portion of GPU memory as a pinned memory buffer. Data that is operated on by the GPU is stored in the pinned memory and written back to storage.).
Consider claim 19, De discloses a system comprising: one or more vector processors; one or more CPUs; and a memory comprising pinned memory; s wherein the memory comprises instructions which, when executed by the one or more vector processors and/or the one or more CPUs, configure the one or more vector processors and/or the one or more CPUs to perform the method of claim 1 (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], a GPU is disclosed that can operate as a vector processor that uses a portion of GPU memory as a pinned memory buffer. Data that is operated on by the GPU is stored in the pinned memory and written back to storage.).
Consider claim 20, De discloses a One or more non-transitory computer readable media comprising instructions which, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 (abstract, [0011], [0014], [0019], [0020], [0026], [0027], [0036], [0037], [0042], [0044], [0048], a GPU is disclosed that can operate as a vector processor that uses a portion of GPU memory as a pinned memory buffer. Data that is operated on by the GPU is stored in the pinned memory and written back to storage.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De (US 2017/0147516).
Consider claim 2, De discloses the method of claim 1, De further discloses writing data from the pinned memory to storage, but De does not explicitly disclose before performing one or more invertible transforms on the data: confirming that the data has been written.
However, confirming/acknowledging that data is written is a well-known and obvious technique used to verify that valid, needed data is successfully stored. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to confirm writes in De because doing so allows for the detection of errors/issues resulting in corrupt or missing data thus improving system performance and operation.
Consider claims 6 and 15, De discloses the method of claims 1 and 14, De further teaches using GPU memory as pinned memory and in [0021] that various configurations and types of memory the GPU memory can be. But, De does not explicitly state that the GPU memory can be non-volatile. However, it is well-known that a memory can be either a specific type of non-volatile memory or effectively non-volatile by adding a batter back up to the memory.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made for the GPU memory of De to be non-volatile because non-volatile memory holds data in the vent of an unexpected power failure, thus improving system reliability.
Consider claim 7, De discloses the method of claim 6, wherein the non-volatile memory comprises: a plurality of non-volatile memory units; and wherein the data in the pinned memory is in each of the plurality of non-volatile memory units ([0021], [0026], [0027], [0052], [0059], memory is made up of smaller units and the pinned memory includes those units.).
Consider claim 8, De discloses the method of claim 7, wherein the plurality of non-volatile memory units comprises: one or more pairs of NV-DIMMs ([0021]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De (US 2017/0147516) as applied to claim 7 above, and further in view of Chinnakkando Vidyaapoornachary et al. (US 2018/0150347).
Consider claim 9, De discloses the method of claim 7, but De does not explicitly disclose determining that a first of the plurality of non-volatile memory units has been replaced; and mirroring the data from another of the plurality of non-volatile memory units to the first of the plurality of non-volatile memory units. However, Chinnakkando Vidyaapoornachary et al. discloses ([0002] and [0009]) that DIMMs can be mirrored to provide data redundancy and that DIMMs can fail and be replaced. Therefore teaching both replacing memory units and keeping them mirrored.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made for the GPU memory of De to be both replaceable and mirrored because Chinnakkando Vidyaapoornachary et al. teaches that doing so provides data reliability through data redundancy ([0002] and [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136